DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed on May 13, 2022.  Claim 17 has been cancelled.  Claims 1-16 and 18 are currently pending and are under examination.
Any objection or rejections not reiterated below are hereby withdrawn.
Withdrawal of Rejections
4.	The rejection of claims 1-18 under 35 U.S.C. 103 as being unpatentable over Vellekamp et al. (U.S. Patent 5,710,251; 1/25/2022 IDS document #017), Fahrner et al. (US 2003/0229212 A1), Chan et al. (US 2017/0362291 A1; 1/25/2022 IDS document #109), and Mrsny et al. (U.S. Patent 10,799,565 B2; 1/25/2022 IDS, document #073) is withdrawn based on the amendment to the claims.
Information Disclosure Statement




The information disclosure statement (IDS) submitted on March 22, 2022, March 23, 2022, and May 13, 2022 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Allowable Subject Matter
Claims 1-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the method of enriching IL-10 dimer constructs by performing anion exchange chromatography binding and elution and then performing ceramic hydroxyapatite chromatography, wherein the method does not comprise a cation exchange chromatography.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        May 18, 2022